IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,170




EX PARTE RAYMOND DAVID NEWSOME, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0994675R 
IN THE CRIMINAL DISTRICT COURT NUMBER ONE
FROM TARRANT COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to twenty years’ imprisonment.  The Second Court of Appeals affirmed his
conviction. Newsome v. State, No. 02-05-390-CR, 2007 Tex. App. LEXIS 2546 (Tex. App.–Fort
Worth Mar. 29, 2007, no pet.). 
            During the pendency of his direct appeal, Applicant retained appellate counsel for oral
argument at the court of appeals and to file a petition for discretionary review, if necessary.
Applicant contends, inter alia, that appellate counsel rendered ineffective assistance because he
failed to file a timely petition for discretionary review and did not timely notify Applicant that his
conviction had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed file a petition for
discretionary review and did not timely notify Applicant that his conviction had been affirmed.  The
trial court concluded that appellate counsel’s inaction denied Applicant his opportunity to prepare
and file a petition for discretionary review. The trial court recommends that relief be granted.  Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time petition for discretionary review of the judgment of the
Second Court of Appeals in Cause No. 02-05-390-CR that affirmed his conviction in Case No.
0994675R in the Criminal District Court Number One of Tarrant County.  Applicant shall file his
petition for discretionary review with the Second Court of Appeals within 30 days of the date on
which this Court’s mandate issues.
            Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
 
Delivered: June 17, 2009
Do not publish